DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 6, 10, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 11,137,541 to Weirich. 
Regarding Claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims “A source for supplying light (Claim 1; Column 24, lines 30-40), the source comprising: a broad band source (Claim 1: Column 24 lines, 35-40); and a microstructured delivery fiber having a longitudinal axis (Claim 1; Column 24, lines 35-45), an input end for launching light and a delivery end for delivering light (Claim 1, Column 24, lines 40-45), the microstructured delivery fiber comprising a core region and a cladding region surrounding the core region (Claim 1; Column 24, lines 40-45), wherein the core region has a diameter of up to about 15 pm (Claim 1; Column 24, lines 50-55) and the cladding region comprises a cladding background material having a refractive index Nbg and a plurality of inclusions of solid material having refractive index of up to Ninc and extending in the direction of the longitudinal axis of the microstructured delivery fiber, wherein Ninc < Nbg and the plurality of inclusions in the cladding region is arranged in a cross-sectional pattern comprising at least two rings of inclusions surrounding the core region (Claim 1; Column 24, lines 40-55), the microstructured delivery fiber having a transmission bandwidth of about 200 nm or more (Claim 1; Column 24, lines 55-60); wherein the microstructured delivery fiber is arranged for receiving at least a portion of at least some of the broad band light pulses for delivering at least a part of the received portion of the broad band light pulses (Claim 1, Column 25 lines 1-8)” are currently present in Claim 1 of Patent ‘541.
Regarding claim 2, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims: “The source of claim 1, wherein the microstructured delivery fiber has a transmission loss of less than 0.5 dB/m at wavelengths within the transmission bandwidth (See Claim 1; Column 24, lines 55-60)” are currently present in Claim 1 of Patent ‘541.
Regarding claim 6, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims: “The source of claim 1, wherein an inclusion of the plurality of inclusions has a higher refractive index than another inclusion of the plurality of inclusions (Claim 2; Column 25, lines 5-10)” are currently present in Claim 2 of Patent ‘541.
Regarding claim 10, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims: “The source of claim 1, wherein the microstructured delivery fiber is arranged for delivering the received portion of the broad band light pulses to an apparatus (Claim 1 Column 25, lines 1-10)” are currently present in Claim 1 of Patent ‘541.
Regarding claim 11, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims: “The source of claim 10, wherein the apparatus comprises an illumination apparatus configured for illuminating a target (Claim 5, Column 25, lines 15-24)” are currently present in Claim 5 of Patent ‘541.
Regarding claim 12, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims: “The source of claim 11, wherein the illumination apparatus is adapted for at least one of fluorescence Imaging; Fluorescence Lifetime Imaging (FLIM); Total Internal Reflection Fluorescence (TIRF) Microscopy; fluorescence resonance energy transfer (FRET); pulse interleave excitation foster resonance energy transfer (PIE-FRET); broadband Spectroscopy; nanophotonics; flow cytometry; industrial inspection, metrology; ringdown spectroscopy, gas sensing; analytical spectroscopy, hyperspectral spectroscopy, crop analysis, time of flight spectroscopy (TCSPC); single Molecule Imaging; or combinations thereof” (See Claim 1, Column 35-40 for spectral delivery using broadband which corresponds to “spectscopy” and wavelength of 200 nm or more [Column 24, lines 55-65] which corresponds to nanophotonics since the wavelengths corresponds to nano range wavelengths)” are currently present in Claim 1 of Patent ‘541.
Claims 3, 7, 8, 13-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,137,541 to Weirich in view of the US Patent Application Publication to Petersson 20090168149US.
Regarding claims 3 and 18, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims: Wierich claims the source of claims 1 and 17.
Weirich does not teach wherein the microstructured delivery fiber is a polarization maintaining optical fiber.
Petersson does teach a microstructure fiber (Figure 1) wherein the microstructured delivery fiber is a polarization maintaining optical fiber ([0160]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wierich to be a polarization maintaining optical fiber to order to enhance the optical amplification of the fiber ([0160]). This will result in a more stable and stronger optical signal during optical transmission.
Regarding claims 7 and 8, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims: Wierich claims the source of claim 1.
Werich does not teach wherein the microstructured delivery fiber is single mode for at least one wavelength within the transmission bandwidth; and wherein the microstructured delivery fiber is single mode for at least about 80 % of the wavelengths of the transmission bandwidth.
Petersson does teach a microstructure fiber (Figure 1), wherein the microstructured delivery fiber is single mode ([0235]) for at least one wavelength within the transmission bandwidth ([0235]); and wherein the microstructured delivery fiber is single mode for at least about 80 % of the wavelengths of the transmission bandwidth (the fiber of Peterson operates in single mode thus are wavelength along the fiber will transmit via single mode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wierich to have the fiber be a single mode fiber in order to provide a good basis for splicing conditions (Petersson [0235]). This will allow the fiber to efficiently couple to another fiber via splicing or splice coupling.
Regarding claims 13, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims: Wierich claims the source of claim 1.
Werich does not teach wherein the broad band source comprises an optical pump source operable to generate pump pulses and a microstructured optical fiber for generating broad band light pulses upon feeding of pump light, and wherein the optical pump source is arranged to launch pump pulses to the microstructured optical fiber.
Petersson does teach a microstructure fiber (Figure 1), wherein the broad band source comprises an optical pump source operable to generate pump pulses ([0028]) and a microstructured optical fiber (Figure 1) for generating broad band light pulses upon feeding of pump light, and wherein the optical pump source is arranged to launch pump pulses to the microstructured optical fiber ([0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wierich to have a pump source which is directed at the fiber in order to increase the amplification of the optical signal. This will increase the signal strength of the optical signal as it propagates through the optical fiber.
Regarding claims 14 and 15, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims: Wierich claims the source of claim 1.
Weirich does not teach wherein the source comprises a band pas filter for filtering the broad band light pulses; and wherein the band pas filter is a tunable band pass filter.
Petersson does teach a microstructure fiber (Figure 1) wherein the source comprises a band pas filter ([0047]) for filtering the broad band light pulses; and wherein the band pas filter is a tunable band pass filter ([0104] wherein the adjusting or tuning is done by the shape of taper on the fiber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wierich to have a filter that is tunable in order to enhance the filtering capability of the device. 
Regarding Claim 17, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims “A delivery fiber assembly configured for delivering broad band light (Claim 1, Column 24 35-45), the deliver fiber assembly comprising a microstructured delivery fiber and the microstructured delivery fiber having a longitudinal axis (Claim 1; Column 24, lines 40-45), an input end for launching light and a delivery end for delivering light (Claim 1; Column 24, lines 35-45), the microstructured delivery fiber comprising a core region and a cladding region surrounding the core region wherein the core region has a diameter of up to about 15 um (Claim 1; Column 24 lines 45-55) and the cladding region comprises a cladding background material having a refractive index Nbg and a plurality of inclusions of solid material having refractive index of up to Ninc and extending in the direction of the longitudinal axis of the microstructured delivery fiber, wherein Ninc < Nbg and the plurality of inclusions in the cladding region is arranged in a cross-sectional pattern comprising at least two rings of inclusions surrounding the core region (Claim 1; Column 24, lines 40-55), the microstructured delivery fiber having a transmission bandwidth of about 200 nm or more (Claim 1; Column 24, lines 55-65)” are currently present in Claim 1 of Patent ‘541.
Weirich does not teach wherein the fiber is coupled to a connector. 
Petersson does teach wherein the microstructured fiber (Figure 1) is coupled to a connector ([0244]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of the fiber to a connector is in order to couple the fiber to different types or optical devices such as sources and detectors. This allow the optical signal to be process for the different types of optical applications. 
Regarding claim 19, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims: “The source of claim 17, wherein the microstructured delivery fiber has a transmission loss of less than 0.5 dB/m at wavelengths within the transmission bandwidth (See Claim 1; Column 24, lines 55-60)” are currently present in Claim 1 of Patent ‘541.
Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,137,541 to Weirich in view of the US Patent Application Publication to Jacobsen 20130182999US. 
Regarding claims 4 and 5 although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims: Wierich claims the source of claim 1.
Weirich does not teach wherein the microstructured delivery fiber is a silica fiber and solid inclusions are doped with silica; and wherein the solid inclusions independently of each other are silica doped with at least one of fluorine and/or boron and/or component comprising F and/or B atoms.
Jacobsen does teach a microstructure fiber (Figure 12) wherein the microstructured delivery fiber is a silica fiber and solid inclusions are doped with silica; and wherein the solid inclusions independently of each other are silica doped with at least one of fluorine and/or boron and/or component comprising F and/or B atoms ([0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wierich to be down dope with silica or Fluorine (F) or Boron (B) a band pass filter of which maybe be tunable in order to adjust the filtering of unwanted wavelengths or to suppress unwanted amplification of certain wavelengths band. The modification will increase the effectiveness of the filtering function of the device thus providing a more effective filter for unwanted optical signals.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,137,541 to Weirich in view of the US Patent Application Publication to Petersson 20090168149US and further in view of US Patent Application Publication to Jacobsen 20130182999US.
Regarding claim 20 although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘541 patent. Specifically, the ‘541 patent claims: Wierich / Petersson teaches the source of claim 17.
Weirich / Petersson do not teach wherein the microstructured delivery fiber is a silica fiber and solid inclusions are doped with silica; and wherein the solid inclusions independently of each other are silica doped with at least one of fluorine and/or boron and/or component comprising F and/or B atoms.
Jacobsen does teach a microstructure fiber (Figure 12) wherein the microstructured delivery fiber is a silica fiber and solid inclusions are doped with silica; and wherein the solid inclusions independently of each other are silica doped with at least one of fluorine and/or boron and/or component comprising F and/or B atoms ([0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wierich to be down dope with silica or Fluorine (F) or Boron (B) a band pass filter of which maybe be tunable in order to adjust the filtering of unwanted wavelengths or to suppress unwanted amplification of certain wavelengths band. The modification will increase the effectiveness of the filtering function of the device thus providing a more effective filter for unwanted optical signals.
Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claims 1 and 14, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Patent Application Publication to Alkeskjold 2011/0188825US teaches a microstructure optical fiber having down doped silica.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             

/UYEN CHAU N LE/           Supervisory Patent Examiner, Art Unit 2874